On Habeas Corpus of Negro Prime, claiming his Freedom*
THE Court in September Term, 1784. (p. 125-) on return of the Habeas Corpus, obliged Defendant to enter into Recognizance with Security in /14o. conditioned for the Appearance of the faid Negro Prime at the next Term, to abide &e. and not depart &c.
November Term, 1784, (p. T95.) Recognizance continued.
April Term, 1785, (p. 299*) Argument poitponed, and Recognizance continued.
And now (May Term, 1785.) Moore Furman, Efquire, Agent of forfeited Eftates for the County of Hunterdon, having applied to the Court, and reprefented that the State hath a Claim to the laid Negro Prime; it is order, ed by the Court that the faid Negro Prime be delivered into the Cuftody of John Anderfon, Efquire, Sheriff of Hunterdon, until a Trial of the Property can be had, and until the further Order of the Court.